This case is like the preceding one in all respects except a recital in the record that after default the plaintiff’s attorneys ' computed the amount due at $2,000, and reported the same to the court, which proceeding is claimed to he erroneous. It does not appear from the record that the court acted upon such computation in assessing the damages. On the contrary, it recites that the assessment was made upon evidence produced in court, so no harm was done by any action of the counsel in computing the amount due. Judgment affirmed.